Citation Nr: 1107043	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a disability rating greater than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 until December 
1987 and from February 2003 until March 2004.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina.

The Veteran submitted an initial claim for service connection for 
PTSD in May 2005.  By rating decision dated in November 2006 the 
RO granted service connection for PTSD and assigned a 30 percent 
disability rating effective May 25, 2005, the date of the 
Veteran's claim for service connection.  The Veteran appealed 
this initial decision to the Board and in August 2008 the Board 
increased his disability rating for PTSD from 30 percent to 50 
percent beginning October 22, 2007, the date of a private 
treatment report showing an increase in the Veteran's PTSD 
symptoms.  This award was effectuated by rating decision dated in 
September 2008 and continued by rating decision dated in October 
2008.  

On November 17, 2008 the Veteran was hospitalized for a period of 
21 days at a VA hospital due to his PTSD.  By rating decision 
dated in February 2009 the RO assigned a temporary total 
evaluation of 100 percent effective November 17, 2008, and 
reinstated the Veteran's 50 percent evaluation effective January 
1, 2009.  In February 2009, VA received a notice stating that the 
Veteran disagreed with the rating decision "dated February 17, 
2009," and that the point of disagreement was his current 50 
percent rating.


FINDING OF FACT

The Veteran's PTSD has been productive of deficiencies in work, 
family relations, judgment, and mood; suicidal ideation; invasive 
thoughts which interfere with routine activities; neglect of 
personal hygiene; and the inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent and no higher 
for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-
connected PTSD is more disabling than currently evaluated.  

Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.  If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
	
PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 
9411.  Under this general rating formula, a 50 percent evaluation 
is provided for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating requires evidence of occupational and social 
impairment, with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); or the inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is awarded on a showing of total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; or memory loss for the names of close relatives, own 
occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has 
considered the Veteran's Global Assessment of Functioning (GAF) 
scores as one component of his overall disability picture.  GAF 
is a scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale may 
be relevant in evaluating mental disability.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  Here, GAF scores 
during the period on appeal have ranged between 35 and 52.

GAF scores of between 60 and 51 represent moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores from 50 to 41 are illustrative of serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school 41 functioning (e.g., no friends, unable 
to keep a job).  Where GAF scores are between 40 and 31, this 
represents the presence of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up younger children, is defiant at 
home, and is failing at school).  Id.

Factual Background

Evidence relevant to the current level of severity of the 
veteran's PTSD includes VA examination reports dated in December 
2007, November 2008, January 2009, and March 2010.  

During the December 2007 VA examination the Veteran indicated 
that he was not currently working.  He complained of difficulty 
maintaining sleep, nightmares three to four times a week, and 
flashbacks twice a week.  Concentration and short-term memory 
were impaired, and he was isolated and withdrawn from others.  
The Veteran was well-groomed, speech was slow but coherent, and 
thought process was linear and devoid of delusional content.  
Insight and judgment were adequate, and there was no current 
suicidal or homicidal ideation.  The Veteran's GAF score was 48.

During the November 2008 VA examination the Veteran reported 
persistent apathy, periods of mild to moderate dysthymic moods 
triggered by sad war memories, insomnia due to nightmares of 
combat, hyper-alert behavior with startle to loud noises, 
mistrust of others, watchful guardedness in crowds, and 
dysfunctional work and personal relationships.  He was 
appropriately dressed, with good hygiene, well nourished, and 
cooperative.  Concentration and short-term memory problems were 
reported, but homicidal and suicidal ideation were denied.  The 
Veteran was alert and oriented in all spheres, with good recall, 
insight and judgment.  No significant cognitive dysfunction was 
observed and his GAF score was 35.

During the January 2009 VA examination the Veteran stated that 
his symptoms had become worse.  He also reported that he had not 
worked since November 2006.  According to the Veteran he was 
fired due to a conflict and irritability with his boss.  The 
Veteran described his relationship with his three children as 
poor due to irritability and withdrawal.  On evaluation he was 
alert, oriented, and attentive.  Mood was dysphoric and affect 
was constricted.  Speech was at a regular rate and rhythm; 
however evidence of psychomotor agitation was noted.  The 
Veteran's eye contact was fair.  He was generally cooperative and 
pleasant with the examiner.  His thought process was logical and 
coherent and was devoid of current auditory or visual 
hallucinations, but he did report these symptoms in the context 
of nightmares.  No signs of delusional content were noted and the 
Veteran denied thoughts of hurting himself or others.  He denied 
a history of suicide attempts and said the last time he was 
physically aggressive with someone was December 2008.  Memory was 
mildly impaired for immediate information, but fairly intact for 
recent and remote events.  Concentration was so poor as to 
prevent the Veteran from spelling the word "world" backwards.  
However, the Veteran was able to interpret a proverb.  His 
intelligence was estimated to be in the average range and the 
Veteran had fair insight into his current situation.  The 
examiner's conclusion was the Veteran's GAF score was 52.

The Veteran reported considerable symptoms associated with PTSD 
including intrusive thoughts of combat multiple times each day.  
He reported that he had nightmares every night where he awakened 
with night sweats.  He also reported flashbacks two to three 
times every couple of weeks.  He described psychological and 
physiological reactivity to loud noises or fireworks.  He said he 
did not like to talk, think about combat, be in crowds, or watch 
war movies.  He also said he avoided war coverage.  His affect 
was constructed.  He described emotional detachment from others 
and decreased interest in activities.  He said that he slept 
three to four hours at night and reported an exaggerated startle 
reaction and said he could react aggressively to loud noises or 
unexpected approaches.  He reported a hypervigilance style and 
problems with irritability.  He denied symptoms of depression.  
He indicated that he had been suffering from PTSD since 2004 and 
felt that it had gotten worse, especially his sleep.  He denied 
periods of remission, and denied that his symptoms impact his 
activities of daily living such as feeding, bathing, or toileting 
himself.

The January 2009 VA examiner concluded that the Veteran's social 
adaptability and interactions with others were moderately 
impaired and that his ability to maintain employment and perform 
job duties was considerably impaired.  

During the March 2010 VA examination the Veteran reported a mild 
remission of PTSD symptoms due to his psychiatric treatment.  He 
had difficulty with anger, irritability, "dealing with people," 
and "road rage."  He also reported difficulty with his sleep 
pattern, only getting about two to three hours of sleep in a 24 
hour period.  He had nightmares and night sweats on a nightly 
basis.  The Veteran also indicated that he had a diagnosis of 
sleep apnea.  The Veteran reported that he had intrusive thoughts 
about the war "every 30 minutes" and flashbacks two to three 
times per week.  The Veteran indicated that he had difficulty 
with hypervigilance, exaggerated startled response to loud 
noises, and difficulty being in crowds.  He reported generally 
adequate socialization, having four or five Army buddies that he 
socialized with twice each week.  He also attended church.  The 
Veteran also reported some transient episodes of depressed mood 
and reported that they last about three hours at a time, and come 
and go about four or five times per week.  The Veteran reported 
that his energy level had been "up and down."  He reported his 
appetite had been variable, although his weight had remained 
stable.  The Veteran also reported feeling hopeless at times and 
indicated that he had suicidal thoughts in the past.  He denied 
any history of suicidal attempts and also denied current suicidal 
or homicidal ideation.  The Veteran continued to report that he 
had been unemployed since November 2006.

On mental status examination the Veteran alert and oriented to 
person, place, day, date, and time.  His thought processes were 
linear and history was adequate.  Affect was mildly blunted and 
insight was demonstrated.  Spontaneous speech was full, 
grammatical, and free of paraphasias.  The Veteran presented with 
very mild difficulty with attention and memory on mental status 
examination.  He did not report any overt symptoms or psychosis.  
The Veteran denied a history of suicide attempts and denied 
current suicidal or homicidal ideation.  He reported that he 
graduated from high school on time and did not have any learning 
disabilities.  He did not complete any other degrees outside of 
high school.  A GAF score of 50 was assigned.

The examiner indicated that the claims file was available for 
review and opined that the Veteran continued to present with 
symptoms of PTSD which resulted in a moderate to severe 
impairment of functioning.  Specifically, the examiner indicated 
that the Veteran was suffering from moderate impairment in social 
functioning and moderate to severe impairment in occupation 
functioning.    

In a letter of June 2009, one of the Veteran's care providers 
described the Veteran's PTSD symptoms as "severe."  The 
provider indicated suicidal thoughts, irritability, anger, 
emotional outbursts, extreme anxiety, interrupted sleep, 
intrusive thoughts, isolation, a history of communication 
problems at home and work, and extreme sadness with depressed 
mood.  It was further stated that the Veteran was no longer able 
to perform the physical and mental tasks that enable one to 
maintain employment.

A private assessment of July 2009 noted unexplained tension, 
anxiety and mood swings.  The Veteran felt edgy and became angry 
for no reason.  In an October 2010 report of private 
psychological testing, it was indicated that the Veteran was 
reexperiencing stressful events from his active service in Iraq.  
He had problems concentrating, crying spells, sudden memory 
lapses, and feelings that no one understood him. 

In a letter of October 2010, the Veteran's wife stated that the 
Veteran's memory was short and his concentration was poor.  She 
noted that he had isolated himself from her and other members of 
his family, and that they did not go out due to his dislike of 
crowds.  She also stated that the Veteran had stopped bathing.

In November 2010 the Veteran's care provider, J.W., stated that 
PTSD had recently worsened.  The Veteran was short-tempered, and 
argumentative with his friends and relatives.  He was also very 
anxious, had no patience, and experienced flashbacks.  Depression 
was present and the prognosis was guarded.

During his October 2010 hearing before the undersigned, the 
Veteran stated that he was depressed and felt that life was 
"holding him down."  He had poor sleep with nightmares and 
night sweats, and said that he was able to sleep for two to three 
hours a night.  The Veteran endorsed daily thoughts of suicide.

The Veteran has been in receipt of Social Security disability 
benefits beginning October 2006 for psychiatric problems.  
Records associated with this award have been associated with the 
claims file.    

Analysis

After a careful review of the evidence above, the Board finds 
that the Veteran's PTSD meets the criteria for a 70 percent 
disability rating.  The record reflects that the Veteran has some 
level of deficiencies in work, family relations, judgment, and 
mood.  He has endorsed suicidal ideation, and his health 
providers have stated that invasive thoughts interfere with 
routine activities.  Although speech has not been illogical or 
obscure, and the Veteran has not shown signs of spatial 
disorientation, there has been evidence of neglect of personal 
hygiene and the inability to establish and maintain effective 
relationships.  As such, a 70 percent disability rating is 
warranted.  

Although a 70 percent evaluation has been granted for PTSD, the 
Board finds that the evidence does not show the symptomatology 
required for a 100 percent rating under the rating schedule.  
Specifically, the Veteran does not exhibit symptoms such as gross 
impairment in thought processes, persistent delusions or 
hallucinations, grossly inappropriate behavior, or disorientation 
to time or place.  Although some memory loss has been noted, this 
has not been reported to include loss for the names of close 
relatives or the Veteran's own name.

Particularly informative of the Veteran's level of disability are 
GAF scores that have been as low as 35, indicating serious 
symptoms and a major impairment in functioning ability.  While 
his GAF scores are consistent with a 70 percent rating, the 
Veteran's overall disability picture does not reach that of a 100 
percent rating as defined under the DC 9411.

The Board finds the Veteran's testimony and statements to be 
credible as they are corroborated by the statements of his wife 
and by reports from medical providers.  Nonetheless, even when 
all statements are accepted as true the record does not provide a 
basis for an evaluation of higher than 70 percent for PTSD during 
the period on appeal.

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over-inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation. 
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the rating 
specialist is to consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV.  See 38 
C.F.R. § 4.126.  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent rating 
will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there are specific diagnostic codes to evaluate PTSD 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board does not find evidence that the Veteran's disability 
evaluation should be increased for any separate period based on 
the facts found during the appeal period.  The evidence of record 
supports the conclusion that he is not entitled to an evaluation 
greater than 70 percent during any time within the appeal period.

Based on the foregoing, the Board concludes that the Veteran's 
PTSD has been 70 percent disabling throughout the period on 
appeal.  All evidence has been considered and there is no doubt 
to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The record shows that the Veteran has been unemployed since 
November 2006 due to his PTSD.  The record also shows that by 
rating decision dated in January 2010 the Veteran was awarded a 
total disability rating based on individual unemployability 
effective June 3, 2009.  The competent medical evidence of record 
shows that the Veteran's PTSD is primarily manifested by 
deficiencies in work, family relations, judgment, and mood; 
suicidal ideation; invasive thoughts which interfere with routine 
activities; neglect of personal hygiene; and the inability to 
establish and maintain effective relationships.  The applicable 
diagnostic code used to rate the Veteran's PTSD provides for a 
rating based this symptomatology.  See DC 9411.  As such, the 
effects of the Veteran's disability have been fully considered 
and are contemplated in the rating schedule; hence, referral for 
an extraschedular rating is unnecessary at this time.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 
Vet. App. 111, 115 (2008).



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in January and February 
2009 letters and the claim was readjudicated in a an April 2009 
statement of the case and April and September 2010 supplemental 
statements of the case.  Mayfield, 444 F.3d at 1333.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

Service records have been obtained, as have records of private 
and VA treatment.  Furthermore, the Veteran has been afforded 
several VA examinations, including that of January 2009 during 
which the examiner took down the Veteran's history, considered 
the lay evidence presented, laid a factual foundation for the 
conclusions reached, and addressed the relevant criteria relating 
to the immediate claim on appeal.  The Board notes that it is 
"entitled to assume the competence of a VA examiner." Cox v. 
Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. 
West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant 
is found to have been adequate.

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

An evaluation of 70 percent for PTSD is granted subject to the 
controlling regulations applicable to payment of monetary 
benefit.





____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


